Citation Nr: 0612542	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  96-50 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
April 2, 2002 and a rating in excess of 30 percent from June 
1, 2003 for the service connected right knee disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1963 to February 
1965.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher evaluation for the service connected right knee 
disability and TDIU benefits.

It is the veteran's basic contention that his right knee 
disability is more disabling than contemplated by the 
assigned evaluations.  Pursuant to the applicable diagnostic 
codes, the minimum rating for a knee replacement (subsequent 
to the first year following implantation of the prosthesis) 
is a 30 percent disability evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2005).  In order for the veteran to 
receive a 60 percent rating under Diagnostic Code 5055, the 
evidence must demonstrate chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Intermediate degrees of weakness, pain or limitation of 
motion are to be rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 5261, or 5262 which provide for 
evaluation of ankylosis of the knee, limitation of extension 
of the knee, and impairment of the tibia and fibula, 
respectively.  38 C.F.R. § 4.71a, Code 5055 (2005).

What is significant about the applicable rating criteria is 
that limitation of motion is a pertinent aspect of the 
evaluation.  Given such a rating requirement, consideration 
must now be given to the degree of any functional loss caused 
by pain such as has been complained of by the veteran.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion require consideration of functional losses due to 
pain, etc.).  Specifically, when rating musculoskeletal 
disability, it should be remembered that "a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40 (1999).  In DeLuca, the Court 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 6 Vet. App. 
125, 129 (1994) in which 38 C.F.R. § 4.10 was quoted for the 
proposition that a rating examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  DeLuca, at 206 (Emphasis added).  In 
order to effectuate this requirement, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare- 
ups."  The instant medical record is incomplete as DeLuca 
type findings have not been obtained.  

The Court has also held that in cases concerning the rating 
of disorders, clinical findings must be related specifically 
to the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  In this case, the medical record is 
inadequate to evaluate the veteran's claim for a higher 
evaluation due to the fact that some of the applicable rating 
criteria under applicable Diagnostic Codes are lacking.  The 
Board's consideration of factors which are wholly outside the 
rating criteria provided by the regulation is error as a 
matter of law (See Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Accordingly, the veteran should be provided with a 
current VA rating examination. 

The Court held in Holland v. Brown, 6 Vet. App. 443 (1994) 
that a claim for a total disability rating based on 
individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  As a result, the 
veteran's TDIU claim must be deferred pending the outcome of 
his increased rating claim.

In addition, under 38 C.F.R. § 4.16 total disability ratings 
for compensation will be assigned when an individual is 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disability.  In this case, 
the veteran is service connected for right knee and right hip 
disabilities.  While it has been opined that the veteran is 
incapable of employment as a hog farmer, it is unclear as to 
whether the veteran, with a high school education, is unable 
to perform any substantially gainful employment due to his 
service connected disorders.

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide information regarding all 
treatment for the disability at issue 
that has not already been made part of 
the record.  The RO should assist the 
veteran in obtaining all relevant 
evidence that is not already of record 
to include all current records from the 
Marion VA medical center and from Scott 
Air Force Base.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The veteran should be afforded a VA 
examination by a physician who has the 
appropriate expertise to determine the 
nature and extent of all right knee 
disability.  The claims folder must be 
made available to the physician prior to 
the examination.  All disability should 
be evaluated in relation to its history 
with emphasis on the limitation of 
activity and functional loss due to pain 
imposed by the disability at issue in 
light of the whole recorded history.  All 
indicated tests must be performed to 
include complete range of motion testing 
for the right knee.  The physician should 
indicate whether there are chronic 
residuals of the veteran's right knee 
replacement consisting of severe painful 
motion or weakness in the affected 
extremity.  The examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected 
right knee due to any of the following:  
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations should, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups under 
§ 4.40, and weakened movement, excess 
fatigability, or incoordination under 
§ 4.45.  The physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's service 
connected right knee and right hip 
disorders preclude him from following a 
substantially gainful occupation to 
include sedentary employment.  The 
reasoning behind all medical opinions 
must be made a part of the report of 
examination.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



